UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. Form 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-14939 America’s Car-Mart, Inc. 401(K) Plan (Full title of the plan and the address of the plan, if different from that of issuer named below) America’s Car-Mart, Inc. 802 SE Plaza Avenue, Suite 200 Bentonville, AR72712 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) The following financial statements and reports, which have been prepared pursuant to the requirements of the Employee Retirement Income Security Act of 1974, are filed as part of this Annual Report on Form 11-K: Report of Independent Registered Public Accounting Firm Financial Statements: Statements of Net Assets Available for Benefits, December 31, 2007 and 2006 Statement of Changes in Net Assets Available for Benefits, Year Ended December 31, Notes to Financial Statements Supplemental Schedule: Schedule of Assets (Held at End of Year), December 31, 2007 AMERICA'S CAR-MART, INC. 401(k) PLAN FINANCIAL STATEMENTS AND
